United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2196
                        ___________________________

                       Gregory Lewis, also known as Eggy

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                 ____________

                             Submitted: June 28, 2017
                               Filed: July 24, 2017
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Gregory Lewis appeals following the district court’s1 denial of his 28 U.S.C.
§ 2255 motion. We affirm.

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
       Lewis pleaded guilty to distributing crack cocaine near a school in 2013. The
district court determined he was a career offender based, in part, on a finding that his
2006 Arkansas conviction for engaging in a continuing criminal gang qualified as a
crime of violence; calculated a Guidelines range of 168-210 months; and imposed a
sentence of 180 months. Lewis appealed, and this court enforced the appeal waiver.
Lewis then filed this section 2255 motion, which the district court denied. We
appointed counsel, and granted a certificate of appealability as to whether sentencing
counsel was ineffective for failing to assert that Lewis’s 2006 conviction did not
qualify as a crime of violence. Lewis’s appointed counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), and Lewis has filed a pro se supplemental
brief.

       We conclude that Lewis’s 2006 conviction qualified as a crime of violence, as
the statute of conviction criminalized conduct that presented a serious potential risk
of injury to another, and was roughly similar to the offenses enumerated in the career-
offender Guideline as crimes of violence. See U.S.S.G. § 4B1.2(a)(2) & comment.
(n.1) (2012) (listing offenses that are crimes of violence, including offenses that
otherwise involve conduct that presents serious potential risk of physical injury to
another); Ark. Stat. §§ 5-74-104 (person engages in continuing criminal gang if he
commits or attempts to commit felony predicate criminal offense, and that offense is
part of continuing series of 2 or more predicate criminal offenses undertaken in
concert with 2 or more other persons), 5-74-103 (as relevant, predicate criminal
offense is crime in which defendant purposely or knowingly caused or threatened to
cause death or physical injury to another); United States v. Benedict, 855 F.3d 880,
889 (8th Cir. 2017) (offense qualifies as crime of violence under residual clause if it
presents serious potential risk of physical injury to another, and is roughly similar in
kind, as well as degree of risk posed, to offenses listed in § 4B1.2(a)(2)).

       We thus conclude Lewis failed to establish that counsel was ineffective, see
Strickland v. Washington, 466 U.S. 668, 687 (1984) (to establish ineffective-

                                          -2-
assistance claim, petitioner must show both that counsel’s performance was deficient
and that deficient performance prejudiced defense), and we affirm.
                        ______________________________




                                        -3-